 Case 20-00404      Doc 28    Filed 04/19/21 Entered 04/20/21 08:41:09              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                   )   BK No.:     20-16072
Salvatore Cerami                                         )
                                                         )   Chapter: 13
                                                         )
                                                             Honorable Jacqueline P Cox
                                                         )
                                                         )
                                  Debtor(s)              )
Leopoldo Cerami                                          )   Adv. No.: 20-00404
                                                         )
                                                         )
                                  Plaintiff(s)
Salvatore Cerami                                         )
                                                         )
                                                         )
                                  Defendant(s)           )

                        Order Extending Time to Answer or Otherwise Plead

       Defendant Salvatore Cerami's Motion to Extend Time to Answer or Otherwise Plead is granted
and extended generally pending settlement. This matter is continued for status to May 10, 2021, at
10:30 a.m.




                                                       Enter:


                                                                 Honorable Jacqueline P. Cox

Dated: April 19, 2021                                            United States Bankruptcy Judge

 Prepared by:
 Fritzshall & Pawlowski
 Brad J. Pawlowski
 6584 N. Northwest Hwy.
 Chicago, IL 60631
 773-763-4400
 Brad@go2court.com
